DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 11, 12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0236700 (Iltis et al.) in view of US 2998030 (Koppleman et al.).
Regarding claim 1, Iltis et al. discloses: An actuator system (fig. 3 clearly shows an actuator system configured to be used with a loom) configured to be used in combination with a loom, comprising:
a. a plurality of motors (6, fig. 3); and
b. a plurality of heddles (3, fig. 3)
c.    a plurality of couplings (cords 4 and pulleys 5, fig. 3) coupled to the plurality of motors (6, fig. 3), wherein the plurality of couplings are arranged in a configuration that allows one or more heddles (3, fig. 3) of the loom to be individually controlled and actuated continuously between a plurality of positions (shown clearly in fig. 3 and ‘975 states, “A single-web loom for loop velvet fabric comprises means for inserting weft yarns (2) in a shed (F.sub.1) formed by warp yarns. It further comprises individually controlled electric actuators (6), each suitable for bringing at least one warp yarn guide heddle into one of at least four positions (N.sub.1, N.sub.2, N.sub.3, N.sub.4) defining at least three warp yarn sheds (F.sub.1, F.sub.2, F.sub.3)…(abstract).”).
Regarding amendments added 9/22/2021 to claim 1, Iltis et al. discloses: the plurality of positions (warp yarns I1-i5 shown in fig. 5 in a plurality of positions and already disclosed above) defining a curved, curvilinear, or non-linear profile of warp strings along a plane perpendicular to the warp strings (shown in fig. 5 all warps I1-I5 having a curved/non-linear profile along a vertical plane that is normal/perpendicular to the warp strings), wherein local curvature is imparted into a woven material when a weft string is passed between the warp strings (‘local curvature’ is clearly shown in fig. 5 warps I1-I5), each of the one or more heddles being configured to engage at least one of the warp strings (heddles 3 are shown in fig. 3 ‘configured’ to engage at least one warp).
Iltis arguably does not fully disclose newly claimed “curvature into a final product profile”.
However, ‘030 (Koppleman; attached in previous PTO-892) does fully disclose: wherein a curvature is imparted into a final woven product profile (figs 20 and 21 point to the heddle/motor/actuator system and different heddle positions for creating the fabric curvature shown in the fabric in figs 1 and 2 having fabric curvature in all directions as the fabric is spherically curved from top to bottom and front to back as shown in figs).  ‘030 further teaches explicitly, “The practice of the present invention provides shaped, woven fabrics which may be made to conform closely to any desired surface contour and to fit smoothly upon a shaped mandrel without cutting or skilled fitting operations. Fiber reinforced articles of greatly increased strength, improved appearance, and reduced cost may be readily made using shaped fabric lamina according to the present invention. Instead of fitting flat fabrics upon -curvilinear mandrels, "socks" may now be woven conforming in shape to the mandrels and simply slipped on the mandrels with ease (par. 6, Summary).”
Therefore it would have been obvious to one of ordinary skill in the art of weaving technology to modify the teachings of Iltis to include the teachings of ‘030 Koppleman to enhance the shaping control of a weaving system process for creating shaped woven fabrics which may be made to conform closely to any desired surface contour.
Regarding claim 2, Iltis et al. discloses: each motor is mechanically coupled to one coupling (fig. 3 clearly shows cords 4 and pulleys 5, coupled to motors 6).
Regarding claim 3, Iltis et al. discloses: each motor is coupled to one heddle (fig. 3 clearly show each heddle 3, coupled to one motor 6).
	Regarding claim 4, Iltis et al. discloses: each coupling (cords 4 and pulleys 5, fig. 3) reduces an angular velocity imparted to one or more coupled motors (6, fig. 3), the angular velocity associated with one or more torques due to a gravitational force or a spring force imparted on one or more heddles (heddles 3 coupled to return springs 8, fig. 3; will perform reduction in angular velocity as claimed).
	Regarding claim 6, the pulley system is ‘unthreaded’ as no mention of threads is present in the Iltis et al. reference.
	Regarding claim 11, citations above already clearly disclose cords 4 and pulleys 5 ‘allow’ motors 6 to be actuated in a controlled manner during operation of the heddles (also stated in par. 10, brief summary).
	Regarding claim 12, these claims only recite functional limitations as ‘enabling’ and ‘configured to’ are functional type limitations.  All limitations of the intervening claims are disclosed therefore the prior art device and claimed device are structurally the same.  As per the MPEP, any functional limitations are presumed to be inherent until evidence is brought forth showing the prior art identical structure can not provide the claimed functionalities.
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
	 Regarding claim 14, Iltis et al. discloses: “Each heddle 3 is connected by a cord 4 to a pulley 5 turned by an electric actuator 6, e.g. a servo-motor…(par. 35, detailed description).”
	Regarding claim 15, Iltis et al. discloses: each motor (6, fig. 3) is configured to move each heddle (3, fig. 3) along one axis of a heddle plane of the loom (clearly shown heddle plane is longitudinal of the heddles 3 in fig. 3).
	Regarding claim 16, Iltis et al. discloses: further comprising a plurality of electronic controllers (central computer C11 and offset computers C21-C2i, fig. 3; ‘975 explicitly states: “To control the actuators 6, a central computer C.sub.11 is used together with a plurality of offset computers C.sub.21, C.sub.22, C.sub.23 . . . , C.sub.2i. Each computer C.sub.2i is located close to servo-motors 6 under its control, while also being connected to the central computer C.sub.11 via an electrical connection L.sub.2i. The computer C.sub.11 receives a signal S.sub.1 representative of the instantaneous position of the loom M in its cycle, e.g. the instantaneous angular position .theta. of its main shaft 10 (par. 37, detailed description)”.) configured to output electrical signals to the plurality of motors (6) for controlling motion of the motors to effect changes in position of the one or more of the heddles (3).  Regarding claimed ‘passing weft yarn into a single warp shed’, it is inherent to any and all weaving operations whether by hand or by weaving loom that each weft insertion is accomplished within a single warp shed.  So the Iltis loom does comprise ‘passing a weft yarn into a single warp shed’ and comprising a ‘single warp shed’ as claimed.
Iltis arguably does not fully disclose newly claimed “curvature into a final product profile”.
However, ‘030 (Koppleman; attached in previous PTO-892) does fully disclose: wherein a curvature is imparted into a final woven product profile (figs 20 and 21 point to the heddle/motor/actuator system and different heddle positions for creating the fabric curvature shown in the fabric in figs 1 and 2 having fabric curvature in all directions as the fabric is spherically curved from top to bottom and front to back as shown in figs).  ‘030 further teaches explicitly, “The practice of the present invention provides shaped, woven fabrics which may be made to conform closely to any desired surface contour and to fit smoothly upon a shaped mandrel without cutting or skilled fitting operations. Fiber reinforced articles of greatly increased strength, improved appearance, and reduced cost may be readily made using shaped fabric lamina according to the present invention. Instead of fitting flat fabrics upon -curvilinear mandrels, "socks" may now be woven conforming in shape to the mandrels and simply slipped on the mandrels with ease (par. 6, Summary).”
Therefore it would have been obvious to one of ordinary skill in the art of weaving technology to modify the teachings of Iltis to include the teachings of ‘030 Koppleman to enhance the shaping control of a weaving system process for creating shaped woven fabrics which may be made to conform closely to any desired surface contour.

	Regarding claims 17 and 18, Iltis et al. discloses: the plurality of positions comprises two or more discrete positions along a longitudinal axis of the heddle plane (shown clearly in figs, 8 and 9; and Iltis et al. states, “A single-web loom for loop velvet fabric comprises means for inserting weft yarns (2) in a shed (F.sub.1) formed by warp yarns. It further comprises individually controlled electric actuators (6), each suitable for bringing at least one warp yarn guide heddle into one of at least four positions (N.sub.1, N.sub.2, N.sub.3, N.sub.4) defining at least three warp yarn sheds (F.sub.1, F.sub.2, F.sub.3)…(abstract).”).
	Regarding claim 21, Iltis et al. discloses: further comprising a plurality of warp tensioners, wherein one or more of the warp strings is coupled to one or more of the plurality of warp tensioners (fig. 3 clearly shows plural return springs 8 or ‘warp tensioners’ coupled to one or more warps through the heddle/coupling/actuator/control system).

Regarding claims 19 and 20, Iltis et al. discloses all of the claimed limitations listed above but does not teach the claimed dimensions of the spaced discrete positions.
Iltis et al. does state explicitly, “To control the actuators 6, a central computer C.sub.11 is used together with a plurality of offset computers C.sub.21, C.sub.22, C.sub.23 . . . , C.sub.2i. Each computer C.sub.2i is located close to servo-motors 6 under its control, while also being connected to the central computer C.sub.11 via an electrical connection L.sub.2i. The computer C.sub.11 receives a signal S.sub.1 representative of the instantaneous position of the loom M in its cycle, e.g. the instantaneous angular position .theta. of its main shaft 10. 
The computer C.sub.11 is also connected to a unit U.sub.1 in which the references of the desired weave are stored. Depending on the weave to be woven, the computer C.sub.11 receives from the unit U.sub.1 a signal S.sub.2 representative of the type of motion profile that is to be followed by each heddle 3 as actuated by each servo-motor 6 under control of one of the computers C.sub.2i…
As can be seen more particularly in FIG. 6, the stroke C of the various heddles 3 is a function of the loom angle .theta.. Reference is made to a plane .PI. in which the various weft yarns 2 are inserted during successive picks in the operation of the loom. Curves C.sub.1, C.sub.2 represent respectively the positions of yarns 1.sub.1 and 1.sub.2 in the configuration of FIG. 5. The respective bottom and top dead centers of the curves C.sub.1 and C.sub.2 define the positions of two webs N.sub.1 and N.sub.2 of warp yarns placed in the loom M and defining between them the shed F.sub.1 into which the weft yarns 2 are inserted in succession. The amplitude of the shed F.sub.1 is written D.sub.1, this amplitude being equal to the distance between the webs N.sub.1 and N.sub.2. The distance between the plane .PI. and the web N.sub.1 is written d.sub.11 and the distance between the plane .PI. and the web N.sub.2 is written d.sub.12. The distance d.sub.11 is shorter than the distance d.sub.12, such that the plane .PI. is closer to the web N.sub.1 than to the web N.sub.2. In other words, the profile of the curves C.sub.1 and C.sub.2 is asymmetrical, thus enabling the shape of the bottom portions of these curves to be adapted, i.e. the portion situated between the plane .PI. and the web N.sub.1, in order to guide the rapier 11 as it moves inside the shed F.sub.1. Thus, the shape of the shed F.sub.1 serves to improve the stability of the rapier during its movements along arrow F.sub.2.
 	The asymmetrical distribution of the webs N.sub.1 and N.sub.2 on either side of the plane .PI. would not be possible with a conventional double-lift Jacquard device which would impose a symmetrical profile on the curves C.sub.1 and C.sub.2. Thus, by using servo-motors 6 that can be programmed easily to obtain the curves C.sub.1 and C.sub.2, the movements of the heddles can be defined without compromise for optimizing the travel of the weft yarns 2…
The webs N.sub.1 to N.sub.4 thus correspond to four positions for the eyelet 31 of a heddle 3 under the control of a servo-motor 6. These positions, i.e. the values of the distances d.sub.11, d.sub.12, D.sub.2, and D.sub.3 can easily be adjusted by means of the computers C.sub.11, C.sub.21, . . . , C.sub.2i (pars. 37-38; 49-53).”
“Advantageously, the distances D.sub.1, D.sub.2, and D.sub.3 are different, being adapted to the shape of the parts that pass respectively in the shed F.sub.1, in the shed F.sub.2 defined between the webs N.sub.2 and N.sub.3, and in a shed F.sub.3 defined between the webs N.sub.3 and N.sub.4 (par. 54).”
“Furthermore, since the warp yarns are controlled individually by the actuators 6, it is possible to give different amplitudes or motion profiles to heddles depending on their positions across the width of the fabric( par. 63).”
These citations show that the Iltis et al. clearly and explicitly recognizes the distances between heddle positions is a known measure of distance that can be individually controlled and modified as needed by the computer and its desired programming as needed during the weaving process depending on the desired resulting woven fabric shape.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the distances between heddle positions through routine experimentation as the prior art reference clearly recognizes these distances as a results oriented variable that will predictably and successfully result in differently shaped/sized woven fabric parts as desired for a specific end use application.
Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iltis et al. in view of  US 2998030 (Koppleman et al.) and further in view of  US 2759494 (Honegger) and US 4429722 (Herzog).
As above combined Iltis in view of Koppleman disclos/teach all of the claimed limitations listed above but do not explicitly teach claimed gear reduction component limitations.
Iltis et al. does teach a pulley as in claim 5 and does explicitly state: “In the embodiment described above, the shed-forming device is a yarn-to-yarn Jacquard device having independent actuators 6. Nevertheless, the invention also applies to a loop velvet loom associated with a shed-forming device constituted by independent actuators each connected to a plurality of heddles, by means of cords extending in parallel or via a frame of the kind known in looms fitted with dobbies or with cam mechanisms (par. 67, detailed description).”
Iltis et al. does not explicitly teach the use of a gear reduction component as per claim 5, however, Iltis et al. does teach at length as stated above the adjustability of the motors of the actuator system to adjust the height of heddle movement/positions as needed.  And as stated above, Iltis et al. does teach the actuator can be applied to systems that use dobbies and cam mechanisms which are both known types of gear reduction systems used in weaving looms to vary the height of the shedding or movement/positioning of the heddles.
In fact as evidence of the commonly known usage of dobbies/cams as ‘gear reduction components’, US 2759494 explicitly teaches, “In conventional looms, the shedding mechanism such as the cam shaft for driving the harnesses or the dobby, mostly is moved through a gear drive or chain gear by the drive for the other loom mechanisms (col.1 , lines 15-17).”
Further regarding claims 5, 7 and 9, US 4429722 is cited as it teaches a pulley (fig. 4 and 5); gear reduction system using gears and cams (fig. 4) which is between the pulley and the motor as shaft 284 is driven by the motor which will and does provide reduction of torque from the motor that are used in ‘722 to provide desired control and positioning of the shedding movement to the weaving loom.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the loom shedding control and adjustment mechanism taught by Iltis et al. to further include commonly known and used dobbies and cam mechanisms arranged as taught by ‘722 to provide desired control and positioning of the shedding movements of a weaving loom.
Further, regarding claims 8 and 10, ‘722 teaches explicitly, “It will be appreciated that the operation of the loom L as just described, and particularly harnesses 70, 72 thereof, is relatively simple. It is readily within the skill of those knowledgeable with the art of weaving to program the motions of harnesses 70, 72 to develop a wide variety of designs in fabrics being woven on loom L by regulating the motions and timings of harnesses 70 and 72 to produce a wide variety of designs in fabrics being woven on loom L by regulating the motions and timings of harnesses 70 and 72 to produce a wide variety of patterns in fabrics woven on the loom (par. 24, detailed description).”
Even further, ‘494 teaches explicitly, “The meshing gears 21 and 22, 23 and 24, and 11 and 12 have a number of teeth such that the transmission ratio between the drive shaft 13 and drive shaft 10 is 1: 1. However, such ratio can be changed if desired (col. 3, lines 1-5).”
	These two explicit teachings both show explicitly that it is a known common obvious variant to those of ordinary skill in the art of weaving at/before the time of filing the invention to modify the gearing number of teeth/ratios as desired in a weaving loom shedding mechanism because it is known that variations in the motion and timing of the harnesses of a weaving loom accomplished by the variation of gearing teeth/ratios will result in the ability to provide a wide variety of designs of woven fabric as desired for a specific end use application.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited prior art is used to form new rejections that do capture claimed “final product” having curved profile.
No arguments are presented that apply to current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various woven fabric systems have been previously cited in previous office action to establish the general state of the art.                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732